Citation Nr: 1606434	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of shrapnel injury to the abdomen.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

This case was most recently before the Board in February 2013 when it was remanded to obtain a medical examination and opinion pertaining to the Veteran's claimed residuals of shrapnel injury to the abdomen.  As explained below, the Veteran was not able to attend the examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded this claim to obtain a VA examination and opinion as there was evidence of confusion between the RO and the Veteran which resulted in the cancellation of the examination originally scheduled in October 2010.  Since the remand order, the evidence in the file reflects that the Veteran resides in an assisted living community in Valdosta, Georgia, and needs assistance with the activities of daily living.  See March 2014 third party correspondence.  The evidence also reflects that the Veteran is unable to travel to Lake City, Florida, or Gainesville, Florida, for an examination as he relies on his stepson for transportation and additional assistance.  See August 2013 clinical record.  The clinical records reflect that the Veteran has been regularly treated at the Valdosta Community Based Outpatient Clinic (CBOC) since late 2010.  Based on the Veteran's circumstances, VA should schedule the Veteran an examination at the Valdosta CBOC, a more convenient location for the Veteran and his stepson.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination of his abdomen at the Valdosta, Georgia, CBOC.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals of a shrapnel wound to the abdomen.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  The examiner should consider all the evidence of record, to include the December 1943 STR (lump in the chest and some swelling in the right nipple), December 1945 STR (examination report), January 1947 STR (examination report), July 1947 VA examination report, January 1948 discharge summary record, and July 1993 VA examination report pertaining to the Veteran's stomach.  If the Veteran has any scars to the abdomen, the examiner should opine, as to whether the scars are likely due to a surgery, shrapnel, or some other incident.  

Any opinion expressed should be accompanied by a complete rationale.  
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2015).  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to residuals of a shrapnel injury to the abdomen on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




